Title: From Thomas Jefferson to James Monroe, 3 January 1799
From: Jefferson, Thomas
To: Monroe, James


          
            [My dear] Sir
            Philadelphia Jan. 3. 99.
          
          Dr. Bache having determined to remove to our neighborhood, informs me he has written to you to purchase lands for him. a day or two before I left home mrs Key sent me a message that the lands on which she lives & her son Walter’s were for sale. I therefore inclose you a letter to her, informg her that I have communicated it to the gentleman here whom I had under contemplation when I spoke to her & that he has authorised you to act for him. the object of this is to prevent her supposing that your application will be in competition with mine.
          you know that Carter’s land adjoining Moore’s creek is for sale.—as it is not probable any body will sell & deliver instant possession, so as to enable Dr. Bache at once to seat himself on his own farm, I imagine the first object will be the procuring a house for him. the one in Charlottesville which chiles is building is the only one which has occurred to me: & as Dr. Bache proposes moving next month, it may be well to leave the ultimate purchase of a farm to be fixed on by himself. if you could get Carter, Catlett & Key to fix each their lowest terms, they might offer in competition against one another. I wish you could also provide for Baynham. Genl. Knox is broke for 400,000 D. and has resigned his military commission. he has broke also Genl. Lincoln & his friend Colo. Jackson. what has passed on the subject of Logan you see in the Newspapers. the county of Philadelphia have chosen him their representative in assembly by 1256. against 769. in favor of Muhlenburg. Lyon is rechosen in Vermont by a vast majority. it seems agreed that the republican sentiment is gaining ground fast in this state & in Massachusets. my respects to mrs Monroe. Adieu.
         